Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew J. Bresnahan on 09/09/2021.






The claims are amended to read as follows:

1.  A method for treating inflammatory bowel disease in a subject, the method comprising: 
predicting whether a subject with an inflammatory bowel disease will suffer from non-response to an anti-Tumor necrosis factor (TNF) therapy for treatment of the inflammatory bowel disease, comprising: 
(i) obtaining or having obtained a biological sample from the subject; and 
(ii) performing or having performed a genotyping assay on the biological sample to determine if the subject carries one or more genetic risk factors for non-response to anti-TNF therapy comprising a risk allele that is a C allele at rs666595; and 
if the subject does not carry any of the genetic risk factors, then administering to the subject an anti-TNF therapy, 
if the subject does carry at least one of the genetic risk factors, then administering to the subject an active agent for treatment of the inflammatory bowel disease that does not directly target TNF.

2.  Cancelled.

3.  The method of claim 1, wherein the one or more genetic risk factors further comprises allele that is a C allele at rs598672.

4.  Cancelled.

5.  The method of claim 1, wherein the non-response to the anti-TNF therapy comprises primary non-response or secondary loss of response.

6.   The method of claim 1, wherein the anti-TNF therapy comprises infliximab.

7.   The method of claim 1, wherein the inflammatory bowel disease comprises Crohn's disease, or ulcerative colitis.

8.  A method for treating an inflammatory bowel disease in a subject, the method comprising: 
(a) hybridizing a risk allele-specific oligonucleotides to a nucleic acid sequence of one or more genetic risk factors, that are predictive of non-response to an anti-TNF therapy for treatment of the inflammatory bowel disease, in a biological sample obtained from a subject with an inflammatory bowel disease, wherein the one or more genetic risk factors comprise a risk allele that is a C allele at rs666595; 
(b) detecting binding of the risk allele-specific oligonucleotides to the one or more genetic risk factors; and 
(c) administering to the subject an active agent for treating the inflammatory bowel disease that does not directly target TNF.



10. The method of claim 8, wherein the non-response to the anti-TNF therapy comprises primary non-response or secondary loss of response.

11.  The method of claim 8, wherein the risk allele-specific oligonucleotides comprise: (i) a reporter dye and (ii) a quencher molecule.

12.  The method of claim 8, wherein the anti-TNF therapy comprises infliximab.

13.  The method of claim 8, wherein the inflammatory bowel disease comprises Crohn's disease, or ulcerative colitis.

14.  A method for treating inflammatory bowel disease in a subject, the method comprising: 
(a) screening a genome of a subject with an inflammatory bowel disease for one or more genetic risk factors associated with a risk of non-response to an anti-TNF therapy for treatment of the inflammatory bowel disease utilizing a nucleic acid amplification assay, wherein the one or more genetic risk factors comprises a risk allele that is a C allele at rs666595; 
(b) detecting the presence of the one or more genetic risk factors; and


15.  The method of claim 14, wherein the one or more genetic risk factors further comprise a risk allele that is a C allele at rs598672.

16.  The method of claim 14, wherein the non-response to the anti-TNF therapy comprises primary non-response or secondary loss of response.

17.   The method of claim 14, wherein the inflammatory bowel disease comprises Crohn's disease, or ulcerative colitis.

18.  The method of claim 14, wherein the nucleic acid amplification assay comprises polymerase chain reaction (PCR), quantitative PCR (qPCR), an allelic discrimination assay, or a genotyping assay.

19. (Canceled)

20.  The method of claim 15, wherein the one or more genetic risk factors comprises risk alleles that are: a C allele at rs666595; a T allele at rs35693, and a C allele at rs598672.



22.   The method of claim 8, wherein the one more genetic risk factors further comprises a risk allele that is a T allele at rs35693.

23. The method of claim 14, wherein the one or more genetic risk factors further comprise a risk allele that is a T allele at rs35693.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of the amendments to the claims as set forth above, and in view of Applicants’ Remarks of 03/17/2021, the rejections of claims as provided in the Office Action of 12/18/2020 are withdrawn.  The instant claims are directed to methods comprising the analysis of particular SNP markers (i.e.:  C allele at rs666595; T allele at rs35693, C allele at rs598672) in particular subjects (i.e.:  a subject with inflammatory bowel disease).  The analysis of the markers (i.e.:  detecting the presence or absence) is combined with administration of a particular type of treatment (i.e.:  an anti-TNF therapy; or a therapy that does not directly target TNF) depending on the presence or absence of markers.  The prior art does not teach the required allele detection in the required subject in combination with the require treatment of inflammatory bowel disease, as provided by the teaching of the instant specification.  Nor does the prior art suggest the relationship between the allele content (As required by the claims) and the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634